In re Broussard, Clara; Romero, Tyler; — Defendant(s); Applying For Supervisory and/or Remedial Writs, Parish of Vermilion, 15th Judicial District Court Div. J, No. 92228; to the Court of Appeal, Third Circuit, No. CW14-00704.
Not considered; not timely filed. Although Columbus Day is a legal holiday pursuant to La. R.S. 1:55(A)(1), it is not one of the specific enumerated holidays which are listed as legal holidays in La. *591R.S. 1:55(E)(3) for purposes of the calculation of time delays under La.Code Civ. P. art. 5059. See Hooper v. Wisteria Lakes Subdivision, 13-2433 (La.1/27/14), 130 So.3d 954.
HUGHES, J., dissents and would consider on the merits.